TBS INTERNATIONAL PLC & SUBSIDIARIES                EXHIBIT 10.3

 


 
TBS INTERNATIONAL
 
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
 
FORM OF SHARE UNIT AWARD AGREEMENT
 
 
SHARE UNIT AWARD AGREEMENT (this “Agreement”) dated as of ___________, _______
(the “Grant Date”) between TBS INTERNATIONAL PLC (the “Company”), and
[PARTICIPANT] (the “Participant”). Except as otherwise defined herein,
capitalized terms used herein shall have the meanings set forth in the Plan (as
defined below).
 
WHEREAS, pursuant to the Amended and Restated 2005 Equity Incentive Plan (the
“Plan”), the Committee designated under the Plan desires to issue to the
Participant an award of share units (the “Share Units”); and
 
WHEREAS, the Participant desires to accept such share units award subject to the
terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements contained herein, the Company and the Participant, intending to be
legally bound, hereby agree as follows:
 
1. Definitions. Defined terms in the Plan shall have the same meaning in this
Agreement, except where the context otherwise requires.
 
2. Grant of Share Units. On the Grant Date, the Company hereby grants to
Participant an Award of _________ Share Units (the “Award”) in accordance with
Section 11 of the Plan and subject to the conditions set forth in this Agreement
and the Plan (as amended from time to time).  Upon the vesting of the Award (the
"Vest Date"), one Class A Ordinary Share, par value U.S. $0.01 par share (an
"Ordinary Share") of the Company (as adjusted from time to time pursuant to
Section 16(a) of the Plan) shall be issuable for each Share Unit that vests on
such Vest Date (the "Shares").  Thereafter, the Company will transfer such
Shares to the Participant net of, and upon satisfaction of, any required tax
withholding obligations.  No fractional shares will be issued under this
Agreement.  By accepting the Award, Participant irrevocably agrees on behalf of
Participant and Participant’s successors and permitted assigns to all of the
terms and conditions of the Award as set forth in or pursuant to this Agreement
and the Plan (as such Plan may be amended from time to time).
 
3. Vesting.  The Share Units shall vest in ______ equal installments, the first
of which shall vest upon
_______________________________________________________, and the second [and
third installments] of which shall vest on _______________________________,
subject to the Participant's continued employment with the Company through each
such Vest Date.

 
 

--------------------------------------------------------------------------------

 

 
4. Withholding of Tax.
 
(a)           Generally.  Participant is liable and responsible for all taxes
owed in connection with the Award, regardless of any action the Company takes
with respect to any tax withholding obligations that arise in connection with
the Award.  The Company does not make any representation or undertaking
regarding the treatment of any tax withholding in connection with the grant or
vesting of the Award or the subsequent sale of the Shares issuable pursuant to
the Award.  The Company does not commit and is under no obligation to structure
the Award to reduce or eliminate Participant's tax liability.
 
(b)           Payment of Withholding Taxes.  Upon each Vest Date, the Company
shall withhold from the vested Share Units the amount required to satisfy the
minimum statutory Federal, state and local withholding tax requirement,
including the Participant's share of applicable payroll taxes, and shall reduce
the number of shares delivered to Participant by the appropriate number to
reflect such withholding.
 
5. Forfeiture. Nothing in this Agreement will limit the Company's rights
pursuant to Section 15, Section 11 or Section 9 of the Plan.
 
6. Right to Shares.  Participant shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Shares) issuable under the Award until the Award is
settled by the issuance of the Shares to Participant.
 
7. Restriction on Transferability.  This Award may not be sold, transferred,
pledged, assigned or otherwise alienated at any time.  Any attempt to do so
contrary to the provisions hereof shall be null and void.
 
8. Committee Authority.  Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under this Agreement
or the Plan, and any controversy that may arise under this Agreement or the Plan
shall be determined by the Committee in its sole and absolute discretion. All
decisions by the Committee shall be final and binding.
 
9. Application of the Plan.  The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date hereof and as the Plan may be
amended from time to time. In the event of any conflict between the provisions
of this Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise herein. As used herein, the term
“Section” generally refers to provisions within the Plan, and the term
“Paragraph” refers to provisions of this Agreement.  By entering into this
Agreement and accepting the Award, Participant acknowledges that (i) the grant
of the Award is a one-time benefit and does not create any contractual or other
right to receive future grants of awards or benefits in lieu of awards; (ii) all
determinations with respect to any such future grants, including, but not
limited to, the times when awards will be granted, the number of shares subject
to each award, the award price, if any, and the time or times when each award
will be settled, will be at the sole discretion of the Company; (iii)
Participant's participation in the Plan is voluntary; (iv) the value of the
Award is an extraordinary item which is outside the scope of Participant's
employment contract, if any; (v) the Award is not part of normal or expected
compensation for any purpose, including, without limitation, for calculating any
benefits, severance, resignation, termination, redundancy or end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; and (vi) the future value of the Shares is unknown and cannot
be predicted with certainty.
 
10. No Right to Continued Employment.  Nothing in the Plan, in this Agreement or
in any other instrument executed pursuant thereto or hereto shall confer upon
the Participant any right to continued employment with the Company or any of its
subsidiaries or affiliates, or interfere in any way with the right of the
Company or any of its subsidiaries to terminate the Participant’s employment or
other service relationship for any reason at any time.
 
11. Further Assurances. Each party hereto shall cooperate with each other party,
shall do and perform or cause to be done and performed all further acts and
things, and shall execute and deliver all other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the Plan.
 
12. Entire Agreement. This Agreement and the Plan together set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior oral and written and all contemporaneous or subsequent
oral discussions, agreements and understandings of any kind or nature.
 
13. Binding on Transferees. The provisions of the Plan and this Agreement will
inure to the benefit of, and be binding on, the Company and its transferees and
assigns and the Participant and Participant’s executor, administrator and
permitted transferees and beneficiaries, whether or not any such person will
have become a party to this Agreement and agreed in writing to join herein and
be bound by the terms and conditions hereof.
 
14. Securities Law Compliance. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by Participant or other subsequent transfers by
Participant of any of the Shares issued as a result of or under this Award,
including, without limitation, (i) restrictions under an insider trading policy,
(ii) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Award and/or the shares underlying the Award and (iii) restrictions as to
the use of a specified brokerage firm or other agent for such resales or other
transfers. Any sale of the Shares must also comply with other applicable laws
and regulations governing the sale of such Shares.

 
 

--------------------------------------------------------------------------------

 

 
15. Applicable Law.  The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of Delaware without giving effect to the conflicts of laws provisions thereof.
 
The parties hereto have executed this Agreement as of the date first above
written.
 



[PARTICIPANT]
 
 
Name: ___________________
            (printed)
TBS INTERNATIONAL PLC
 
 
By:                                                                
Name:
Title:


